Order, entered on July 6, 1966, denying defendant’s motion to examine Consolidated Tube Corporation as a witness before trial, unanimously reversed, on the facts and the law, with $30 costs and disbursements to appellant, and motion granted. Defendant was, to a considerable degree, thwarted in its efforts to obtain information as to the goods which are the subject matter of the action on an examination of plaintiff. This was due to a lack of records and plaintiff’s professed inability to give the information sought. The goods were bought by plaintiff from the proposed witness. It was further shown that this latter corporation was owned and controlled by members of the same family who own and control plaintiff corporation, with overlapping officerships. . These circumstances dispense with the necessity of showing that the proposed witness was hostile. Settle order on notice fixing date for examination to proceed. Concur — Botein, P. J., Breitel, McNally, Steuer and Witmer, JJ.